                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                        CASE NO. 8:20-cr-225-TPB-CPT

TERRANCE LEE HESTER JR.


     PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

      The United States of America, by Karin Hoppmann, Acting United States

Attorney for the Middle District of Florida, states to the Court as follows:

      1.     An Indictment is pending in this Court against Terrance Lee Hester Jr.

in the above-styled case. Doc. 5.

      2.     The defendant pleaded guilty in Tampa, Florida, on March 30, 2021.

Doc. 43. The Court accepted the defendant’s plea of guilty. Doc. 51.

      3.     A sentencing hearing in Tampa is scheduled for July 28, 2021 at 2:00

p.m. in Courtroom 14A. Doc. 56.

      4.     The defendant is currently confined on State of Florida charges in the

Hillsborough County Jail, 1201 Orient Rd. Tampa, Florida 33619. A detainer for

this case has been placed on the defendant.

      5.     It is necessary to have said defendant before this Court for the

sentencing hearing on July 28, 2021.

      WHEREFORE, this petitioner prays that this Honorable Court issue a Writ of

Habeas Corpus Ad Prosequendum, directing any United States Marshal to proceed
to the aforesaid penal institution and there take into custody the body of the said

defendant and have him before this Court at the time and place above specified for

the sentencing hearing, and upon completion of proceedings in this case to return the

said defendant to the custody of the Warden, of the Hillsborough County Jail, and

also directing the said Warden, of the Hillsborough County Jail, to deliver the said

defendant into the custody of any United States Marshal for the aforesaid purpose.



      Date: __________________

                                        Respectfully submitted,

                                        KARIN HOPPMANN
                                        Acting United States Attorney


                                 By:    /s/Michael C. Sinacore
                                        Michael C. Sinacore
                                        Assistant United States Attorney
                                        Florida Bar No. 868523
                                        400 N. Tampa St., Ste. 3200
                                        Tampa, FL 33602-4798
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6358
                                        E-mail: Michael.Sinacore@usdoj.gov




                                           2
